39 Mich. App. 67 (1972)
197 N.W.2d 109
PIERCE
v.
JOHNSON
Docket No. 10984.
Michigan Court of Appeals.
Decided February 28, 1972.
Williams, Coulter & Forster, for plaintiff.
Cholette, Perkins & Buchanan, (Edward D. Wells, of counsel), for defendants.
Before: FITZGERALD, P.J., and R.B. BURNS and HOLBROOK, JJ.
Leave to appeal denied, 387 Mich 787.
PER CURIAM.
Plaintiff lost an eye when a pine needle pierced it while he was bailing Christmas *68 trees for defendant on November 24, 1967. Plaintiff was 81 years old.
This appeal from the Workmen's Compensation Appeal Board involves the interpretation of the act, more specifically MCLA 412.9(g); MSA 17.159(g), as amended in 1965.
"When an employee who is receiving weekly payments or is entitled to weekly payments reaches the age of 65, the weekly payments for each year following his sixty-fifth birthday shall be reduced by 5% of the weekly payments paid or payable at age 65, but not to less than 50% of the weekly benefit paid or payable at age 65; so that on his seventy-fifth birthday the weekly payments shall have been reduced by 50%; after which there shall be no further reduction for the duration of the employee's life. In no case shall weekly payments be reduced below the minimum weekly benefit as provided in this act."
The board held that this particular section of the act did not apply to persons over the age of 65 at the time of passage of the amendment.
We agree. Affirmed. Costs to plaintiff.